IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-1712-08




KIRBY DALE CANTRELL, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS
 GARZA COUNTY



                        Per curiam.  Keasler, and Hervey, J.J., dissent.

O R D E R 

           The petition for discretionary review violates Rule of Appellate Procedure 9.3 and
68.4(i) because the original petition is not accompanied by 11 copies and does not contain
a copy of the opinion of the court of appeals.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Appeals within thirty days after the date of this order.
En banc.
Delivered April 29, 2009
Do Not Publish.